DETAILED ACTION
This non-final rejection is responsive to the RCE field 05 January 2022.  Claims 1-6 are pending.  Claims 1, 5, and 6 are independent claims.  Claims 1, 5, and 6 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 35 U.S.C. 103
Applicant’s prior arguments have been fully considered and they are persuasive. 
Applicant argues (pgs. 7-8) that that the cited references do not teach the newly amended claims, specifically overlaying the diagnostic models over the schematic diagram.
Examiner agrees.  Accordingly, a new reference, Billi (US 2016/0292895 A1), has been introduced, as further detailed below. 
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US 2015/0169393 A1) hereinafter known as Shibuya in view of Miwa (US 2011/0264424 A1) hereinafter known as Miwa in view of Billi (US 2016/0292895 A1) hereinafter known as Billi.

Regarding independent claim 1
A display system provided in production equipment that produces a product and has one or more driving means for driving the production equipment and one or more monitoring means for monitoring the production, in which the driving means and the monitoring means have one or more controllable features, the display system comprising: a processor;  (Shibuya: Fig. 1 and ¶[0041]; Shibuya teaches an anomaly detection system that monitors equipment to detect anomalies.)
a display; and  (Shibuya: Fig. 1 and ¶[0041]; Shibuya teaches a display.
a memory, wherein the memory stores: the features output over time from one or more of the driving means and the monitoring means; and  (Shibuya: Fig. 1 and ¶[0041]; Shibuya teaches the system including raw storage that accumulates raw data sensor signals outputted from equipment.)
...
...
... ... , the causal factor of the individual abnormalities, the one or more features corresponding to the causal factor, and changes over time in the features ...  (Shibuya: Figs. 9A-9C and ¶[0085]-¶[0087]; Shibuya further teaches displaying sensor data corresponding to each sensor along with anormal measurements as well as anomaly detection results for each period.  The user is able to select the various sensors and view the data over time.)

Shibuya does not explicitly teach:
causal relationship model data in which a plurality of causal factors of one or more abnormalities that can occur in the production equipment are expressed as a causal relationship model in association with a causal relationship between the causal factors, and  
wherein the causal relationship model comprises a plurality of nodes respectively associated with the plurality of causal factors, the nodes are linked by edges, orientations of the edges indicates the causal relationship between the causal factors,
wherein the processor displays, on the display, a schematic diagram of the production equipment, the causal relationship model, ... 

However, Miwa teaches:
causal relationship model data in which a plurality of causal factors of one or more abnormalities that can occur in the production equipment are expressed as a causal relationship model in association with a causal relationship between the causal factors, and  (Miwa: Figs. 5, 9-12 and ¶[0069], ¶[0119], and ¶[0125]; Miwa teaches displaying a diagnosis model wherein nodes represent different equipment sensors wherein the arrows correspond to the flow of process, representing causal relationships.)
wherein the causal relationship model comprises a plurality of nodes respectively associated with the plurality of causal factors, the nodes are linked by edges, orientations of the edges indicates the causal relationship between the causal factors,  (Miwa: Figs. 5, 9-12 and ¶[0069], ¶[0119], and ¶[0125]; Miwa teaches displaying a diagnosis model wherein nodes represent different equipment sensors wherein the arrows correspond to the flow of process, representing causal relationships.)
wherein the processor displays, on the display, a schematic diagram of the production equipment, the causal relationship model, ...  (Miwa: ¶[0156]; Miwa further teaches displaying the information about the diagnosis models and displaying the schematic diagram.)

Shibuya and Miwa are in the same field of endeavor as the present invention, as the references are directed to detecting abnormalities in equipment.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving sensor data and displaying the changing of data over time to detect abnormalities as taught in Shibuya with storing and displaying a causal relationship model with respect to the plurality of causal factors as taught in Miwa.  Shibuya already teaches monitoring equipment and providing sensor data.  However, Shibuya does not explicitly teach storing and displaying a causal relationship model with respect to the plurality of causal factors.  Miwa provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shibuya to include teachings of Miwa because the Miwa: ¶[0156].

Shibuya in view of Miwa does not explicitly teach:
... , the nodes of the causal relationship model are overlaid and displayed on the schematic diagram of the production equipment in a manner corresponding to the related driving means and the related monitoring means.

However, Billi teaches:
... , the nodes of the causal relationship model are overlaid and displayed on the schematic diagram of the production equipment in a manner corresponding to the related driving means and the related monitoring means.  (Billi: Fig. 9 and ¶[0090]; Billi teaches a composite view comprising the physical layer and the alarm layer with superimposed alarm windows on or near the relevant machines or stations.)

Billi is in the same field of endeavor as the present invention, since it is directed to detecting abnormalities in equipment.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving sensor data and displaying the changing of data over time to detect abnormalities and storing and displaying a causal relationship model with respect to the plurality of causal factors as taught in Shibuya in view of Miwa with overlaying causal relationship on the equipment schematic as taught in Billi.  Shibuya already teaches monitoring equipment and providing sensor data.  Miwa further teaches storing and displaying a causal relationship model with respect to the plurality of causal factors.  However, while Miwa does display the schematic diagram and the causal relationship, Miwa does not explicitly teach superimposing one on top of the other.  Billi provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the 





Regarding claim 4, Shibuya in view of Miwa in view of Billi further teaches the display system according to claim 1 (as cited above).

Shibuya further teaches:
wherein an input device receives a selection of a predetermined time, and wherein the processor displays, on the display, changes over time in the features for the selected predetermined time.  (Shibuya: Figs. 8-9B and ¶[0076]; Shibuya allows the user to select the time period in window 804.)




Regarding independent claims 5 and 6, these claims recite a method and a non-transitory computer-readable recording medium that performs the function of the display system of claim 1; therefore, the same rationale for rejection applies.





Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of Miwa in view of Billi in view of Kadowaki (WO 2019/181572 A1) hereinafter known as Kadowaki (attached as pdf).  

Regarding claim 2, Shibuya in view of Miwa in view of Billi further teaches a display system according to claim 1 (as cited above).

Shibuya teaches displaying a dropmenu for the sensors.  (Figs. 8-9B)

However, Kadowaki does teach:
further comprising: an input device,-8-Customer No.: 31561Docket No.: 107319-US-540-PCTApplication No.: TBA wherein the processor displays, on the display, the causal factor of the individual abnormalities and the one or more features corresponding to the causal factor as a list, wherein the input device receives a selection of one of the features from the list, and wherein the processor displays, on the display, changes over time in the selected feature.  (Kadowaki: Fig. 2 and pg.1, par. 16 and pg. 2, pars. 6-9 and 15; Kadowaki teaches a selection window 260 that lists a plurality of process values, which the user can select to view the time series data for each process value.)

Shibuya and Kadowaki are in the same field of endeavor as the present invention, as the references are directed to detecting abnormalities in equipment.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving sensor data and displaying the changing of data over time to detect abnormalities as taught in Shibuya with the user selecting a list of feature and thus displaying the changes over time for the selected feature as taught in Kadowaki.  Shibuya already teaches monitoring equipment and providing sensor data.  However, Shibuya does not explicitly teach the user selecting a list of feature and thus displaying the changes over time for the selected feature.  Kadowaki provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shibuya to include teachings of Kadowaki because the combination would allow the user to compare the time change of the process value Kadowaki: pg. 2, par. 15.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of Miwa in view of Billi in view of Kadowaki in view of Morita (US 2013/0297049 A1) hereinafter known as Morita. 

Regarding claim 3, Shibuya in view of Miwa in view of Billi in view of Kadowaki further teaches a display system according to claim 2 (as cited above).

Shibuya in view of Miwa in view of Kadowaki does not explicitly teach the limitations of claim 3.

However, Morita does teach:
wherein the memory stores causal relationship model data related to a plurality of the abnormalities, wherein the input device receives a selection of one abnormality from the plurality of abnormalities, and wherein the processor displays, on the display, a list corresponding to the selected abnormality.  (Morita: Figs. 5-6 and ¶[0041]-¶[0042]; Morita teaches displaying a list of abnormalities which the user can select which further displays a list of data corresponding to that abnormality.)

Morita is in the same field of endeavor as the present invention, since it is directed to detecting abnormalities in equipment.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine receiving sensor data and displaying the changing of data over time to detect abnormalities as taught in Shibuya with allowing a user to select an abnormality from a list of abnormalities to display a list of data 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145